


110 HRES 648 IH: Supporting the goals and ideals of Sudden

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 648
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. Issa submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Sudden
		  Cardiac Arrest Awareness Day.
	
	
		Whereas nationwide more than 325,000 Americans die each
			 year from sudden cardiac arrest, which amounts to 900 people per day at a rate
			 of one person every 90 seconds;
		Whereas more Americans die each year from sudden cardiac
			 arrest than from cancer and car accidents combined;
		Whereas almost 95 percent of sudden cardiac arrest victims
			 die before they reach a hospital or obtain other emergency medical
			 attention;
		Whereas 80 percent of sudden cardiac arrests are caused by
			 ventricular fibrillation, a heart rhythm variance for which defibrillation and
			 cardiopulmonary resuscitation (CPR) are the only effective treatments;
		Whereas sudden cardiac arrest causes the brain to begin
			 dying within four to six minutes of onset;
		Whereas for every minute that passes while a person is
			 experiencing sudden cardiac arrest, chances of survival decrease by 10
			 percent;
		Whereas after six minutes, according to studies conducted
			 by the Mayo Clinic, the chance of resuscitating a sudden cardiac arrest victim
			 is almost zero;
		Whereas although sudden cardiac arrest is one of the
			 leading causes of death in the United States, automated external defibrillators
			 (AEDs) can prevent these deaths;
		Whereas AEDs enable medical and nonmedical rescuers to
			 deliver a potentially lifesaving defibrillation to sudden cardiac arrest
			 victims;
		Whereas the national sudden cardiac arrest survival rate
			 without defibrillation and CPR is less than 5 percent;
		Whereas the Federal Government has already mandated every
			 commercial airplane to have an AED on board;
		Whereas a sudden cardiac arrest event is 30 times more
			 likely to occur in a school than on an airplane;
		Whereas on any given day, 20 percent of the population,
			 both adults and children, occupy the Nation’s schools;
		Whereas an estimated 3,000 to 5,000 school-aged children
			 die each year from sudden cardiac arrest;
		Whereas in the United States, one out of every 100,000 to
			 300,000 high school athletes will die each year from sudden cardiac
			 arrest;
		Whereas in communities with strong public access
			 defibrillation programs, the sudden cardiac arrest survival rate, when
			 defibrillation and CPR are provided within the first three minutes, is up to 75
			 percent;
		Whereas education, training, and preparedness are critical
			 factors in the ability to successfully save the life of a sudden cardiac arrest
			 victim; and
		Whereas heightened public awareness of how critical time
			 is in providing treatment to sudden cardiac arrest victims can help save lives:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Sudden
			 Cardiac Arrest Awareness Day; and
			(2)encourages
			 awareness and education efforts on the subject of sudden cardiac arrest and the
			 timely use of an automated external defibrillator and cardiopulmonary
			 resuscitation.
			
